Citation Nr: 1523517	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-13 355	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 4, 2002, for the grant of service connection for a psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to the service-connected psychiatric disability prior to September 27, 2005.


REPRESENTATION

Appellant represented by:	Kenneth A. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from September 1967 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.

In addition to the paper claims files, there is an electronic file associated with the claims.  The Board has reviewed both the paper claims file and the electronic file.


FINDINGS OF FACT

1.  The appellant's original claim for service connection for a nervous condition (manic depressive neurosis) was denied in a rating decision issued in October 1978; the appellant was notified of the denial the next month, but he did not appeal the denial and no appropriate collateral attack of the October 1978 rating decision has been initiated by the appellant.

2.  In January 1988, the appellant sent a letter to his Congressman and indicated that he had had a psychiatric problem right after service; a February 1988 letter notified the Congressman that the appellant had been informed of the denial of his claim in November 1978, and that new and material evidence would be required to reopen his claim for service connection.

3.  In October 1989, the appellant wrote that he felt that his service-connected disability had gotten worse; in December 1989, he was informed that that new and material evidence would be required to reopen his claim for service connection for a nervous condition.

4.  In a VA Form 21-526 submitted in September 1990, the appellant sought service connection for posttraumatic stress disorder (PTSD); in an October 1990 letter, he was informed that that new and material evidence would be required to reopen his claim for service connection for a nervous condition.

5.  In a VA Form 21-526 submitted in March 1993, the appellant sought service connection for posttraumatic stress disorder (PTSD); a May 1993 letter asked the appellant to submit a description of the traumatic incidents he experienced and copies of medical treatment reports but the appellant did not submit any response to this letter.

6.  In July 1993, the appellant's service personnel records were received by VA.

7.  The appellant's claim for service connection for PTSD was denied in a rating decision issued in September 1993; the basis for the denial was that no stressors had been provided and there was no diagnosis of PTSD of record.

8.  In a decision issued in August 1996, the Board denied service connection for an acquired psychiatric disorder, to include manic-depressive illness, schizophrenia and PTSD; the appellant did not appeal the Board's denial.

9.  The August 1996 Board decision was final because VA did not have notice of any evidence pertinent to the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia and PTSD, during the appeal period.

10.  In September 2002, the appellant submitted a VA Form 21-526 in which he sought service connection for PTSD.

11.  No communication or medical record prior to September 4, 2002, may be interpreted as an informal claim to reopen the appellant's claim of entitlement to service connection for a psychiatric disorder.

12.  A March 2008 medical opinion linked the appellant's schizophrenia and PTSD to his active military service and an October 2009 medical opinion linked the appellant's schizophrenia to his active military service.

13.  An April 2010 rating action granted service connection for schizophrenia; the grant of the appellant's claim for service connection for a psychiatric disorder was based in most part on the medical opinion dated in October 2009, that the current schizophrenia was etiologically related to the appellant's active service.

14.  An August 2010 rating action granted the appellant a total rating based upon individual unemployability (TDIU), effective September 27, 2005.

14.  A June 2011 letter from the Joint Services Record Research Center (JSRRC) indicated that the appellant had been stationed in the Saigon area and that mortar rounds had landed near the northwestern edge of Saigon on one occasion in March 1968, and that Saigon had come under extensive attack by the Viet Cong in May 1968.

15.  An April 2012 rating action established an effective date of September 4, 2002, for the grant of service connection for schizophrenia with PTSD.

16.  The appellant had been in receipt of Social Security Administration disability benefits based on his schizophrenia as of December 1982.

17.  The appellant had been in receipt of nonservice-connected pension based on his schizophrenia as of December 1986.

18.  Since September 4, 2002, the appellant has had a single disability rated 70 percent and he has been unable to retain or maintain substantially gainful employment due to his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date earlier than September 4, 2002, for the grant of service connection for a psychiatric disorder, to include schizophrenia and PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400 (2014).

2.  The criteria for TDIU were met as of September 4, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant's effective-date claims arise from his disagreement following the initial grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in VA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his attorney has alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

All relevant facts with respect to the appellant's claims addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claims

The appellant was granted service connection for schizophrenia in a rating decision issued in April 2010; an initial evaluation of 70 percent was assigned, effective September 27, 2005.  In a rating decision issued in April 2012, the RO assigned an effective date of September 4, 2002, the date of receipt of the claim, for the grant of service connection with a 70 percent initial evaluation.  An August 2010 rating action granted the appellant a total rating based upon individual unemployability (TDIU), effective September 27, 2005.

The appellant's attorney contends that the award of service connection should go back further; he maintains that the effective date should be in July 1978, when the appellant first filed for service connection because the grant was based on service department records added to the evidence of record in June 2011.  The appellant's attorney also contends that the appellant is entitled to an effective date prior to October 27, 2005, for the total rating.

A.  Earlier effective date for grant of service connection 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

If a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  

It is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

In addition, under 38 C.F.R. § 3.156(c) where new and material evidence consists of a supplemental report from the service department, or additional service medical records, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction, in this case, the RO.  This comprehends official service department records which presumably have been misplaced and subsequently have been located and forwarded to the VA.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c).  Pursuant to 38 C.F.R. § 3.400(q)(2), the effective date of award based on new and material evidence consisting of service department records is to agree with the retroactive evaluation (since it is considered that these records were lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later, subject to rules on original claims filed within one year after separation from service.  

Review of the evidence of record reveals that the appellant's original claim for service connection for a nervous condition (diagnosed as manic depressive neurosis) was denied in a rating decision issued in October 1978.  The appellant was notified of the denial the next month, but he did not appeal the denial and no appropriate collateral attack of the October 1978 rating decision has been initiated by the appellant.  In January 1988, the appellant sent a letter to his Congressman and indicated that he had had a psychiatric problem right after service.  A February 1988 letter from VA notified the Congressman that the appellant had been informed of the denial of his claim in November 1978, and that new and material evidence would be required to reopen his claim for service connection.  In October 1989, the appellant wrote that he felt that his service-connected disability had gotten worse.  In December 1989, he was informed that that new and material evidence would be required to reopen his claim for service connection for a nervous condition.

In a VA Form 21-526 submitted in September 1990, the appellant first mentioned he wanted service connection for posttraumatic stress disorder (PTSD).  In an October 1990 letter, he was informed that that new and material evidence would be required to reopen his claim for service connection for a nervous condition.  In a VA Form 21-526 submitted in March 1993, the appellant again sought service connection for PTSD; a May 1993 VA letter asked the appellant to submit a description of the traumatic incidents he experienced in service and to submit copies of medical treatment reports.  However, the appellant never submitted any response to this letter.

In July 1993, the appellant's service personnel records were received by VA.  Thereafter, in a September 1993 rating decision, the appellant's claim for service connection for PTSD was denied.  The basis for the denial was that no stressors had been provided and there was no diagnosis of PTSD of record.  The appellant appealed this rating action denial to the Board, and, in a decision issued in August 1996, the Board denied service connection for an acquired psychiatric disorder, to include manic-depressive illness, schizophrenia and PTSD.  The appellant did not appeal the Board's denial to the Court.  The appellant subsequently submitted a VA Form 21-526 in which he sought service connection for PTSD in September 2002.

A September 2005 notation by a physician in the appellant's VA treatment records suggested that there was a link between the appellant's in-service symptoms and his currently diagnosed schizophrenia.  A March 2008 VA medical opinion linked the appellant's schizophrenia and PTSD to his active military service and the medical opinion expressed in the report of an October 2009 VA mental health examination linked the appellant's schizophrenia to his active military service.  

Service connection for schizophrenia was subsequently granted in a rating decision issued in April 2010.  The grant of the appellant's claim for service connection for a psychiatric disorder was based in most part on the October 2009 VA medical opinion that the appellant's current schizophrenia was etiologically related to his active service.  In response to a request for information from the appellant's attorney, a June 2011 letter from the Joint Services Record Research Center (JSRRC) indicated that the appellant had been stationed in the Saigon area and that mortar rounds had landed near the northwestern edge of Saigon on one occasion in March 1968, and that Saigon had come under extensive attack by the Viet Cong in May 1968.  An April 2012 rating action established an effective date of September 4, 2002, for the grant of service connection for schizophrenia with PTSD.

As noted above, regulations provide that an effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year of issuance of a decision, or within the appeal period, the evidence is to be considered in conjunction with the claim that gave rise to the decision.  It is the Board's view that the October 1978 rating that denied the appellant's claim for service connection for a nervous condition was final because he did not submit an Notice of Disagreement (NOD) within the one-year delimiting date for filing an appeal (November 30, 1979).  DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  In addition, the October 1978 rating was final because no evidence was received between November 30, 1978 and November 30, 1979, and the evidence of record did not provide an etiologic nexus between the appellant's active military service and any psychiatric disorder.  The Board has considered the applicability of 38 C.F.R. § 3.156(b), but no records were received between November 30, 1978 and November 30, 1979.  The Board has also considered the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992) that VA has constructive notice of VA treatment records but there is no indication of VA treatment in 1978 or 1979.

It is also the Board's view that the August 1996 Board decision that denied the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, was final because he did not appeal the denial to the Court and because the evidence of record received by the end of 1996 did not provide an etiologic nexus between the appellant's active military service and his claimed psychiatric disorders.  Thus, the Board has considered the applicability of 38 C.F.R. § 3.156(b) to the records received by the end of 1996, as well as the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992) that VA has constructive notice of VA treatment records.  Again, VA treatment records dated before 1997 did not provide an etiologic nexus between the appellant's active military service and his claimed psychiatric disorders or a diagnosis of PTSD.

In arriving at this decision, the Board notes that the appellant has not raised a claim of clear and unmistakable error (CUE) as to the October 1978 RO decision or as to the August 1996 Board decision.  Nor has he alleged that he submitted an appeal of the October 1978 denial or that he submitted a claim to reopen prior to March 1993.  In addition, he has not alleged that he submitted an appeal of the August 1996 Board decision or that he submitted a claim to reopen prior to September 4, 2002.  AS discussed below, the claims file is devoid of any communication from the appellant relating to a desire to reopen his claim for service connection for a psychiatric disorder or providing a nexus opinion dated after the August 1996 Board decision and before the September 2002 reopened claim.  Therefore, review of the RO's October 1978 determination or the Board's August 1996 decision is not currently possible and there is no indication of the existence of any informal or formal claim to reopen dated before September 2002.  

The Board notes that in cases where an appellant seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, the Court, in Lapier v. Brown, 5 Vet. App. 215 (1993) has stated:

The sole issue on appeal is whether the veteran is entitled to an earlier effective date for a 100% rating for schizophrenia.  This claim was denied by a prior final BVA decision in March 1989.  Although the Secretary is required under 38 U.S.C.A. § 5108 (West 1991) to reopen claims that the BVA has previously and finally denied when "new and material evidence" is presented, in this case such a reopening could not result in an earlier effective date because an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (1992).  Mr. Lapier reopened his claim in September 1984, and his 100% rating was granted effective from that time.

Lapier v. Brown, at 216-217 (1993).

Applying the holding in Lapier to the facts of the present case, an effective date for the grant of service connection for the psychiatric disability earlier than September 2002, the date of the RO's receipt of the appellant's claim to reopen, is precluded.  The Board is bound by the laws enacted, and by VA regulations.  38 U.S.C.A. § 7104.  The ruling in Lapier is controlling and dispositive of whether an effective date earlier than September 2002 can be assigned for any psychiatric disability.

Put another way, the effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  Thus, the effective date of award of service connection for the psychiatric disability can be no earlier than the date of the claim to reopen the earlier denied claim.  In light of the governing statutory and regulatory provisions and applying the law to the facts in evidence, the effective date for the appellant's reopened claim for service connection for a psychiatric disorder can be no earlier than the date on which his claim to reopen was received, in this case, September 2002.  The Veteran's appeal is therefore denied.

The Board has considered whether the June 2011 verification by the JSRRC of the appellant's reported stressor of being subject to enemy mortar attacks requires de novo review or reconsideration of the previously decided PTSD claim on its merits.  See 38 C.F.R. § 3.156(c)(1), (3); Vigil v. Peake, 22 Vet. App. 63 (2008) (unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).  

38 C.F.R. § 3.156(c) states:

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 

And,

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Effective from October 6, 2006, 38 C.F.R. § 3.156(c) was revised to include 38 C.F.R. § 3.156(c)(2), which states:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

VA regulation provides that, in the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records.  See 38 C.F.R. § 3.159(c)(2)(i).  Specifically, in order to verify a stressor, at a minimum, JSRRC requires that a veteran provide the following: (1) a stressor that can be documented; (2) the location where the incident took place; (3) the approximate date (within a two-month period) of the incident; and (4) the unit of assignment at the time the stressful event occurred.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 14, block f (change date June 6, 2011).  VA is not obligated to verify stressors that are too vague.  Id. at blocks e-f.  

Thus, the Board finds that 38 C.F.R. § 3.156(c)(1) does not apply here, as VA could not have obtained the JSRRC record cited by the appellant's attorney when it decided the prior March 1993 claim because the appellant never mentioned any stressors at any time during the adjudication of his March 1993 claim, including before the Board.  38 C.F.R. § 3.156(c)(2).  Indeed, the appellant's claim for service connection was denied in the September 1993 rating decision because no stressors had been provided and because there was no diagnosis of PTSD; the Board also denied the claim, in part, because there was no diagnosis of PTSD.  In other words, and rather significantly, even if the appellant's stressors had been established or verified by requesting records through the service department, his claim would have still failed because of the lack of a diagnosis of PTSD.  Application of 38 C.F.R. § 3.156(c) was not a controlling factor in the outcome of the March 1993 claim for service connection.

Therefore, because the August 1996 Board decision denying service connection for an acquired psychiatric disorder, to include PTSD, became final, and the appellant did not file a petition to reopen this claim until September 4, 2002, this is the earliest possible effective date he may receive for the eventual grant of service connection for a psychiatric disorder, to include PTSD.  See Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date); Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision). 

While there was medical evidence of record dated before September 4, 2002, that documented diagnoses and/or treatment for schizophrenia and PTSD, the Board notes that the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of a veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995); KL v. Brown, 5 Vet. App. 205, 208 (1993).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Although information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.  

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.

As for VA records, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board further notes that VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (holding that section 3.157 applies only to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Moreover, the mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde, 12 Vet. App. at 382 (holding that where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the appellant's psychiatric disorders do not constitute a request to reopen a claim for service connection.

In addition, the date on which the appellant initially filed a claim for service connection is not relevant in the present context.  This is so because a date of entitlement earlier than the current effective date could not result in an earlier date; as noted above, the effective date will be the date of receipt of a claim to reopen or the date entitlement arose, whichever is the later.  In this case, September 4, 2002 (the date of receipt of the application to reopen) is the earliest date that service connection may be awarded.  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  Because the Board denied the appellant's claim for an acquired psychiatric disorder, to include schizophrenia and PTSD, in an August 1996 decision that had become final, the date of filing of the associated claim in March 1993, or the date of the initial claim in July 1978, is not applicable to the assignment of an effective date in this case. 

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an effective date earlier than September 4, 2002, for service connection for the psychiatric disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The governing statutory and regulatory provisions preclude the assignment of any earlier effective date; there is no doubt to be resolved; and no earlier effective date is warranted.

B.  Effective date for TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

Such veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to such veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As previously noted, the appellant was granted service connection for schizophrenia in a rating decision issued in April 2010, effective as of September 27, 2005.  At that time, a 70 percent evaluation was assigned and a decision on a total disability rating based on individual unemployability (TDIU) was deferred.  In August 2010, a rating decision was issued in which TDIU was granted, effective from September 27, 2005.  However, the effective date for the grant of service connection for the psychiatric disability was subsequently changed to September 4, 2002, in a rating decision issued in April 2012.  But the effective date for the grant of TDIU remained September 27, 2005. 

The appellant's attorney argues that the appellant has been unable to secure and follow a substantially gainful occupation since 1982, and that, therefore, the effective date for TDIU should be prior to September 27, 2005.  

The regulatory criteria provide that, in order to be eligible for TDIU, if a veteran has only one disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Board notes that these criteria were in effect in September 2002.  In this case, the appellant is service-connected for only one disability.  The service-connected psychiatric disability has been rated as 70 percent disabling since September 4, 2005 (effective date for grant of service connection).  As the appellant did have one disability ratable at 70 percent at the time of the April 2012 rating decision, he met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of September 4, 2002.  

Review of the evidence of record reveals that the appellant was awarded disability compensation benefits from the Social Security Administration (SSA) beginning in December 1982.  The appellant's primary diagnosis was chronic paranoid schizophrenia and there was no secondary diagnosis.  

Review of the evidence of record also reveals that the appellant was found to be eligible for nonservice-connected pension benefits in a rating decision issued in June 1987.  The basis for the grant was a VA psychiatric examination conducted in April 1987; the VA examiner rendered a diagnosis of schizophrenia, paranoid, poor partial remission.  The June 1987 rating decision reflects that this was the only diagnosis rated and that the assigned rating for pension purposes was 70 percent.

The Board finds that the appellant has not able to secure and follow a substantially gainful occupation due to service-connected disability for many years.  There is no evidence that the Board can discern that the appellant possesses the training or work experience which would reasonably permit him to obtain or retain a job conforming to the limitations imposed by his service-connected psychiatric disability.  As such, the Board concludes that the criteria for TDIU have been met since September 4, 2002.


ORDER

An effective date earlier than September 4, 2002, for the grant of service connection for the psychiatric disability is denied.

An effective date of September 4, 2002, for TDIU is granted, subject to the applicable criteria governing the payment of monetary benefits. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


